Citation Nr: 1023369	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-31 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disorder.  

2.  Entitlement to service connection for a right elbow 
disorder.  

3.  Entitlement to service connection for a left knee 
disorder.  

4.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to December 
1971.  

This matter comes before the Board of Veterans' Appeals from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

In March 2010, the Veteran and his wife testified at a local 
RO hearing before the undersigned Veterans Law Judge sitting 
at Nashville, Tennessee.  A transcript of that proceeding is 
of record.  

At the travel Board hearing the Veteran testified that during 
service doing Tai-Kwon-Do in Korea he had "knock my arm out 
of joint" and "the bone pulled muscle or something through 
my bone up to my shoulder where it, you know, was 
dislocated."  Service treatment records document treatment 
for a right elbow dislocation but not a right shoulder 
dislocation.  If the Veteran seeks service connection for an 
alleged inservice right shoulder dislocation, he should file 
such a claim directly with the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran's only service-connected disorder is arthritis of 
the lumbar spine which is evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5242.  

At the March 2010 travel Board hearing the Veteran's service 
representative stated that the Veteran currently received 
treatment at the VA outpatient clinic in Chattanooga, 
Tennessee and was receiving Social Security Administration 
(SSA) disability benefits for, in part, right leg problems.  
During his basic training he had been limited in his 
performance of physical training because of a pre-existing 
left elbow injury and because of his right leg.  The left 
elbow injury had occurred prior to service due to a 1967 
football injury.  Page 3.  As to his right knee, the Veteran 
testified that during basic training he had problems with 
that knee which prevented him from finishing running 
exercises on time.  He had had a pre-service right knee 
injury in a motorcycle accident when he fell of the vehicle 
and hit the ground but for which he had not really sought 
treatment.  Page 4.  At the time of his entrance into active 
service he had to have a special orthopedic evaluation in 
Knoxville which had been negative.  Pages 4 and 5.  At that 
time he had had X-rays of his left elbow and right leg.  Page 
5.  During his basic training he had been unable to go 
through the parallel bars because he did not have the arm 
strength.  Later, when stationed in South Korea, he had had 
training in Tai-Kwon-Do and on one occasion he was thrown but 
landed improperly and knocked his arm out of joint.  He had 
then been taken for treatment to Kunsan but was only given 
Darvocet.  Page 6.  When he was treated at an Air Force Base, 
his joint dislocation was reduced using a traction device and 
it had been found that he did not have a fracture but had 
injury of the nerves and muscles of the shoulder.  He still 
had residual problems in the form of numbness and pain of the 
right hand.  After service, Dr. King, an orthopedic 
specialist in Chattanooga, had mentioned surgical 
intervention for the shoulder.  Dr. King had been a VA 
physician but was now in private practice.  However, Dr. King 
had declined to do any surgery because of the Veteran's other 
complications.  So, the Veteran now just took pills.  Also, 
Dr. King had recommended a right knee replacement.  Page 7.  
After service the Veteran had worked at a hardware and auto 
parts store for his father but now the Veteran was no longer 
able to work due to his elbows and knees, although after his 
father's death the rest of the family had sold the business.  
Pages 8 and 9.  

The Veteran's wife testified that she had known the Veteran 
since 1991.  She sometimes had pain and numbness of his arm.  
She had seen him fall down for no reason.  Page 11.  The 
Veteran testified that he used a walker to prevent falling.  
He had received treatment for his legs at the Chattanooga VA 
clinic and they had sent him to a Dr. Vanderbilt but no one 
could find the problem with his legs, however they had given 
him Lasix.  Page 12.  The service representative stated that, 
in sum, it was believed that the Veteran's left elbow 
condition and right knee condition had been aggravated during 
active service.  Page 14.  

Records pertaining to the Veteran's award of SSA disability 
benefits should be obtained in light of the testimony that 
these benefits were predicated, at least in part, upon one or 
more of the disabilities for which the Veteran now claims 
service connection.  See generally Golz v. Shinseki, No. 
2009-7039, slip op. (Fed. Cir. Jan. 4, 2010), ___ F.3d ____ , 
2010 WL 6160 (C.A. Fed.).

The service treatment records show that a medical history 
questionnaire at service entrance noted that the Veteran had 
had past right knee trauma, with infrequent, minor symptoms, 
and that his "left" elbow had come out of place in the past 
and now popped out only symptomatically.  A special 
orthopedic examination in conjunction with the March 1969 
service entrance examination noted diagnoses of (1) left 
elbow sprain, historical, without residual impairment; (2) 
history of knee injury 2 years ago and recurrent buckling 
thereafter for 18 months - asymptomatic; and (3) tibial 
torsion, developmental, not severe.  

Also, in August 1969 the Veteran was seen for left elbow pain 
because he was unable to grip or do exercises properly.  
Motion seemed normal.  An X-ray of both elbows revealed some 
irregularity of the left medial humeral condyle, that might 
have resulted from an old fracture.  There was no evidence of 
a recent injury and the right elbow appeared normal.  He was 
seen at an orthopedic clinic several days later when it was 
noted that he had a history of having been given a profile 
due a left elbow fracture one year earlier.  On examination 
he had tenderness of the humeral condyle on the lateral 
aspect.  It was indicated that an X-ray had revealed an old 
chip fracture of the humeral condyle.  He was given a 
physical profile limiting his duties for 21 days.  

An undated service clinical record noted that the Veteran had 
had a traumatic dislocation of the right elbow.  A brachial 
plexus block was performed with anesthetic and the 
dislocation was manually reduced.  A June 1970 X-ray due to 
right elbow trauma revealed a classical post-dislocation, 
which had been reduced, of the right elbow but there was no 
fracture.  

The December 1971 examination for service separation was 
negative and in an adjunct medical history questionnaire 
there were no pertinent complaints. 

In his VA Form 9 the Veteran requested VA nexus examinations.  

VA outpatient treatment (VAOPT) records show that from 2005 
to 2007 he was treated for, in part, venous insufficiency of 
both legs.  In May 2007 it was noted that he had a history of 
a fracture of the left radius in the distant past. 

Records of the Memorial Health Care Center show that the 
Veteran was seen in December 1998 for redness of the right 
knee of two weeks duration but he denied any trauma.  Records 
of that facility from 2001 to 2007 show that he had open 
wounds of the legs, apparently from venous insufficiency but 
also show that he had diabetes mellitus.  A cervical spine X-
ray revealed degenerative disc disease (DDD) with nerve root 
canal encroachment at C5-6 and C6-7.  A December 2007 note 
indicates he had been treated by a Dr. Douglas Vanderbilt.  

Records of the Parkridge Medical Center in 2006 show that X-
rays of both knees in June 2006 showed no fracture and in the 
right knee there were no significant degenerative changes but 
vascular clips were seen in the soft tissue.  An August 2006 
MRI of the right knee found mild osteoarthritis.  A September 
2006 X-ray of the lumbar spine found DDD at multiple levels.  

A request for records from the Erlanger Medical Center 
elicited a response that the requested records from that 
facility were no longer available.  

On VA spinal examination in July 2008 the Veteran complained 
of low back pain which radiated down both legs.  

Records of Plaza Orthopaedics in 2008 show that in October 
2008 it was noted that the Veteran reported having dislocated 
his right elbow during military service in 1970.  He related 
that use of the elbow worsened his symptoms.  On examination 
he had limited motion of the elbow secondary to pain and 
guarding.  He had a negative Tinel's sign at the elbow and a 
positive Tinel's sign at the wrist, as well as a positive 
Phalen's sign at the wrist.  Current right elbow X-rays 
showed degenerative changes.  The impression was post-
traumatic degenerative changes of the right elbow and carpal 
tunnel syndrome (CTS) of the right wrist.  A right carpal 
tunnel release was recommended.  A November 13, 2008, 
clinical record shows that the Veteran reported having been 
in a motor vehicular accident on November 7, 2008.  He 
reported having pain all over and having been treated at the 
emergency room at the Memorial Health Care Center and having 
had numerous X-rays taken at that facility of his arm, both 
knees, neck, and lumbar spine, right wrist, and left leg.  He 
had been given a diagnosis of a "fractured shoulder."  A 
current X-ray revealed a non-displaced fracture of the 
proximal right humerus.  

The records from the Memorial Health Care Center do not 
include records in 2008, including those for any residuals of 
injuries sustained in a November 2008 vehicular accident.  
Accordingly, as such injuries may pertain to the Veteran's 
elbows or knees, these records should be obtained. 

Also, the inclusive dates of private treatment by Dr. King 
should be obtained as well as all records of treatment of the 
Veteran by that physician. 

The Veteran should also be requested to clarify whether he is 
claiming that any disability of the knees is related to his 
service-connected low back disorder or is in some way related 
to his non-service-connected vascular insufficiency of the 
lower extremities.  

Lastly, the Veteran should be afforded VA examinations to 
determine whether any current disability of either elbow or 
either knee is related to military service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain all records from 
that agency concerning the Veteran's award of 
disability benefits, including a copy of the 
decision and any medical records used to make 
the determination, copies of any hearing 
transcripts, etc.  If the RO learns that the 
records sought do not exist or that further 
efforts to obtain them would be futile, this 
must be specifically indicated in the record. 

2.  The AMC/RO should contact the Veteran and 
he should be requested to clarify whether he is 
claiming that any disability of the knees is 
related to his service-connected low back 
disorder; or, if disability of the knees is in 
some way related to his non-service-connected 
vascular insufficiency of the lower 
extremities.  

The AMC/RO should ask the Veteran to provide 
the names, addresses, and approximate dates of 
treatment of all health care providers, VA and 
private, who have treated him for his claimed 
disorders, both prior to and after his 
discharge from active service in December 1971.  

This should include treatment for his pre-
service fracture of the left radius as well as 
postservice treatment for injuries sustained in 
a November 2008 vehicular accident, as well as 
any treatment from Drs. King or Vanderbilt.  

After securing any necessary authorizations, 
the AMC/RO should request copies of all 
indicated records which have not been 
previously secured and associate them with the 
claims folder.  

3.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
current left elbow disorder or right knee 
disorder found to be present.  The claims 
folders should be made available to the 
examiner for review.  

The examiner is asked to express an opinion as 
to following questions:

With respect to the left elbow:

a).  Based upon an assessment of the entire 
record and given the diagnoses pertinent to the 
left elbow noted on the March 1969 pre-
induction examination report, including the 
March 1969 consultation report, did the Veteran 
have any defects, infirmities or disorders of 
the left elbow prior to the Veteran's induction 
into service in June 1969?  If so, please 
specify the condition , and if possible, the 
approximate date of its onset.

b).  If a left elbow condition existed prior to 
the Veteran's induction into service, was there 
a worsening of this preexisting condition 
during the Veteran's period of service from 
June 1969 to December 1971?  In answering this 
question, the examiner is asked to specify 
whether the Veteran experienced temporary or 
intermittent symptoms of the left elbow during 
service; or, whether the Veteran developed a 
permanent worsening of the underlying pathology 
of the left elbow condition during service?

c).  If the Veteran developed a permanent 
worsening of the preexisting left elbow 
condition during service from June 1969 to 
December 1971, was such a worsening due to the 
natural progress of that condition?

d).  If a left elbow condition is not found to 
have existed prior to the Veteran's induction 
into service, is it at least as likely as not 
(50 percent or greater probability), that any 
such condition had its onset during service, or 
was otherwise caused by any incident or event 
that occurred during service?

With respect to the right knee:

a).  Based upon an assessment of the entire 
record and given the diagnoses pertinent to the 
right knee noted on the March 1969 pre-
induction examination report, including the 
March 1969 consultation report, did the Veteran 
have any defects, infirmities or disorders of 
the right knee prior to the Veteran's induction 
into service in June 1969?  If so, please 
specify the condition, and if possible, the 
approximate date of its onset.

b).  If a right knee condition existed prior to 
the Veteran's induction into service, was there 
a worsening of this preexisting condition 
during the Veteran's period of service from 
June 1969 to December 1971?  In answering this 
question, the examiner is asked to specify 
whether the Veteran experienced temporary or 
intermittent symptoms of the right knee during 
service; or, whether the Veteran developed a 
permanent worsening of the underlying pathology 
of the right knee condition during service?

c).  If the Veteran developed a permanent 
worsening of the preexisting right knee 
condition during service from June 1969 to 
December 1971, was such a worsening due to the 
natural progress of that condition?

d).  If a right knee condition is not found to 
have existed prior to the Veteran's induction 
into service, is it at least as likely as not 
(50 percent or greater probability), that any 
such condition had its onset during service, or 
was otherwise caused by any incident or event 
that occurred during service?

In formulating the opinion on all of the above, 
the examiner is asked to comment on the 
clinical significance, if any, of the Veteran's 
(1) current venous insufficiency of the lower 
extremities; (2) his diabetes mellitus; (3) his 
DDD of the cervical spine; and (4) any DDD of 
his lumbar spine.

A complete rationale must be given for any 
opinion expressed, and foundation of all 
conclusions should be set forth.  The examiner 
is asked to answer the questions as posed.  The 
report of this examination should be associated 
with the claims file.

4.  Schedule the Veteran for a VA examination 
to determine the nature and etiology any 
current right elbow disorder or left knee 
disorder found to be present.  The claims 
folders should be made available to the 
examiner for review.

The examiner is asked to express an opinion as 
to following questions:

a).  Is it at least as likely as not (50 
percent or greater probability), that any 
currently diagnosed right elbow disorder had 
its onset during service, or was otherwise 
caused by any incident or event that occurred 
during service?

b).  Is it at least as likely as not (50 
percent or greater probability), that any 
currently diagnosed left knee disorder had its 
onset during service, or was otherwise caused 
by any incident or event that occurred during 
service?

In formulating the opinion, the examiner is 
asked to comment on the clinical significance, 
if any, of the Veteran's (1) inservice 
dislocation of the right elbow and (2) the 
post-service right humeral fracture in 2008; 
(3) diabetes mellitus; (4) venous 
insufficiency; (5) his DDD of the cervical 
spine; and (6) his DDD of the lumbar spine.  

The examiner is asked to consider that the 
term "at least as likely as not" does not 
mean "within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  

A complete rationale must be given for any 
opinion expressed, and foundation of all 
conclusions should be set forth.  The examiner 
is asked to answer the questions as posed.  The 
report of this examination should be associated 
with the claims file.

5.  The Veteran is hereby advised that failure 
to report for any scheduled VA examination 
without good cause shown may result in the 
denial of the original claim for service 
connection.

6.  To help avoid future remand, VA must ensure 
that all requested action has been accomplished 
(to the extent possible) in compliance with 
this REMAND. If any action is not undertaken, 
or is taken in a deficient manner, then 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After completion of the foregoing and after 
undertaking any further development deemed 
warranted by the record, readjudicate the 
Veteran's claims on the merits.  

In addressing the claims of inservice 
aggravation of pre-existing disability the 
adjudicator must utilize the standard set forth 
in Cotant v. Principi, 17 Vet. App. 116 (2003); 
VAOPGCPREC No. 3-2003 (July 16, 2003), holding 
that the presumption of soundness may only be 
rebutted by showing clear and unmistakable 
evidence of both pre-service existence and no 
in-service aggravation.  

Also, if the Veteran is claiming service 
connection for either or both knees as due to 
or aggravated by his service-connected 
arthritis of the lumbar spine, this should also 
be adjudicated and the appropriate steps must 
be taken to ensure that the Veteran is given 
the appropriate notification under the Veterans 
Claims Assistance Act of 2000 (VCAA) of how to 
substantiate a claim for service-connection on 
the basis of secondary service-connection as 
well as secondary aggravation, under 38 C.F.R. 
§ 3.310(a) and (b) (2009).  

If the determination remains adverse to the 
Veteran, then he and his representative should 
be furnished with a Supplemental Statement of 
the Case and should be afforded a reasonable 
period of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

